DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

 Response to Amendment
The amendment filed May 9, 2022 has been entered.  Claims 1, 3-8, 10, 12-17, and 19-23 remain pending in this application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua A. Hamberger on May 11, 2022.
The application has been amended as follows: 
Claim 1, Line 14, replace “the highest certainty score” with “a highest certainty score”
Claim 10, Line 18, replace “the highest certainty score” with “a highest certainty score”
Claim 19, Line 19, replace “the highest certainty score” with “a highest certainty score”.

Allowable Subject Matter
Claims 1, 3-8, 10, 12-17, and 29-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, and 19 recite, using claim 1 for exemplary language, 
Selecting one of the hybrid prefetcher configurations based on the plurality of certainty scores, wherein the selected hybrid prefetcher configuration has a highest certainty score of the plurality of certainty scores or the selected hybrid prefetcher configuration has a certainty score that is within a threshold percentage of the highest certainty score of the plurality of certainty scores.
The amended limitation recites two alternative scenarios for selecting the hybrid prefetcher configuration: first, where the selected configuration has the highest score among the plurality of scores, and second, where the selected configuration is within a percentage of the highest score.
The first scenario was previously recited in claims 21-23 and is still currently recited in those claims.  Examiner notes that claims 21-23 further limits the subject matter of the respective independent claims to just the first scenario, and as such no rejection under 35 U.S.C. 112(d) is necessary.  As the subject matter of the first scenario, where the highest score is selected, was previously recited and found to be allowable, this reasons for allowance incorporates the reasons for indicating allowable subject matter provided in the prior office action mailed December 16, 2021.  Further, this action maintains this reasoning after an updated search of the art.
Regarding the newly recited second scenario, Examiner agrees with applicant’s remarks that Chai’s application of a label if a confidence score reaches a threshold would not teach where that threshold is within a range/percentage of a highest score found.  No reference was found in an updated search of the art to render this scenario obvious.
As both the first and second scenarios have been found to recite allowable subject matter, then the claims are determined to be allowed.  
The dependent claims are allowed for dependence on one of the above independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Resnick et al. (US 2020/0234151) discloses selecting a case with a highest certainty score in the context of datasets and training models; however, from the disclosure, it is understood that “case” refers to a training dataset, and would not be understood to refer to applying a particular model/configuration based on a dataset, and as such would not render the scenario of selecting a model/configuration based on a highest certainty score obvious; in addition, the context of the highest certainty score in Resnick is understood to be determine which dataset is missing features to input, and again would not be sufficient to render the claimed invention obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139